Order entered April 10, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01462-CV

                           IN RE CAROL M. KAM

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-11-01368-3

                                   ORDER

      Based on the Court’s opinion of this date, we DENY the petition for writ of

mandamus.     We ORDER Carol M. Kam to bear the costs of this original

proceeding.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE